Citation Nr: 0904427	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable disability rating for 
hearing loss prior to November 15, 2007.

2.  Entitlement to a disability rating in excess of 20 
percent for hearing loss beginning November 15, 2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to March 
1998.  Prior to this service, the veteran had over three 
years of additional service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision rendered by the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 
noncompensable (0 percent) disability rating for bilateral 
hearing loss.

In a March 2004 rating decision, the RO granted service 
connection for dizziness due to fistula in bilateral ear 
canals, associated with residuals of cholesteatoma and otitis 
media and otitis externa; and assigned a 30 percent 
disability rating effective from August 27, 2002.  The RO 
also increased the evaluation for service-connected 
cholesteatoma, otitis media, and otitis externa to 10 
percent, effective from July 20, 2001.  The veteran disagrees 
with the effective date for the grant of service connection 
for dizziness, and with the effective date for an increased 
evaluation for cholesteatoma otitis media and externa.  

The Board remanded this case for additional development in 
September 2006.

A portion of the remand was based on the need for issuance of 
a statement of the case in response to the notice of 
disagreement with the effective dates granted in the March 
2004 decision.  It appears that the RO had issued a statement 
of the case in October 2004.  The RO issued another statement 
of the case on these issues in June 2008.  The veteran has 
not submitted a substantive appeal and the RO informed the 
veteran's representative in a memorandum dated in September 
2008, that the only issue on appeal was entitlement to an 
increased rating for hearing loss.  In its remand the Board 
informed the veteran and his representative that it would not 
further consider these issues absent a substantive appeal.  
Notwithstanding that the veteran's representative submitted 
argument to the Board on these issues in November 2008, they 
have not been certified to the Board, VA has taken no action 
to suggest to the veteran that the issues are on appeal, and 
there is no indication in the record that that an appeal has 
been perfected.  See 38 C.F.R. § 20.200 (2008) (an appeal 
consists of a timely notice of disagreement, and after 
issuance of a statement of the case, a timely substantive 
appeal); see also 20.1103 (2008) (a decision of the agency of 
original jurisdiction becomes final if the appeal is not 
perfected in a timely manner); cf. VAOPGCPREC 9-99; 64 Fed. 
Reg. 52376(1999) 

In a June 2008 rating decision, the RO increased the 
evaluation for hearing loss to 20 percent, effective November 
15, 2007.  The veteran continued to express disagreement with 
the evaluation.



FINDINGS OF FACT

1.  Prior to November 15, 2007, the veteran had level I 
hearing acuity in both ears.

2.  Beginning November 15, 2007, the veteran had level IV 
hearing acuity in his right ear and level VIII hearing acuity 
in his left ear.



CONCLUSIONS OF LAW

1.  Prior to November 15, 2007, the criteria for a rating in 
excess of 10 percent for bilateral hearing loss disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, Tables VI, VIA and VII, Diagnostic Code 6100; 4.86 
(2008).

2.  Beginning November 15, 2007, the criteria for a rating in 
excess of 20 percent for bilateral hearing loss disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, Tables VI, VIA and VII, Diagnostic Code 6100; 4.86 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA provided VCAA required notice in correspondence sent to 
the veteran in January 2002, January 2004, October 2006, and 
May 2008.  These letters notified the veteran of what 
evidence was needed to substantiate the claims, of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, and identified his duties in obtaining 
information and evidence to substantiate his claims.  The 
October 2006 and May 2008 letters also served to provide 
notice of the type of evidence necessary to establish a 
disability rating and effective date for the claimed 
disabilities under consideration, pursuant to the recent 
holding in the Dingess decision.  

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The October 2006 and May 2008 letters were also in full 
compliance with the requirements of Vazquez-Flores.  In this 
regard, these letters informed the veteran that he should 
submit medical or lay evidence demonstrating a worsening or 
increase in severity of the disability; and the effect that 
worsening had on his employment and daily life; and provided 
examples of the types of medical and lay evidence that he 
could submit.  A discussion of the rating criteria utilized 
in the present case was also included.  

It appears then that the only deficiency with regard to VCAA 
notice in this case is that some portions were received 
following the initial adjudication of the claim.  However, 
this timing deficiency was cured by readjudication of the 
claim in the June 2008 supplemental statements of the case 
(SSOCs).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.  Cir. 
2006).

Duties to Assist

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service treatment records and VA medical treatment records.  
The veteran was also afforded necessary examinations.

Increased Ratings

Legal Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In addition, the entire history of the 
veteran's disability is also considered.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of hearing loss range from 0 
percent (i.e., noncompensable) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 hertz (Hz).  38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal hearing through level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85-4.87, DC 6100, 
Table VI; 38 C.F.R. § 4.85(b) and (e).  See also Lendenmann, 
3 Vet App. at 349.  A percentage evaluation is then 
determined using Table VII by combining the Roman numeral 
designations for hearing impairment in each ear.  38 C.F.R. § 
4.85(e).  

The veteran claimed entitlement to an increased rating for 
bilateral hearing loss in a statement received in August 27, 
2002.  

A September 2001 VA outpatient treatment record shows the 
veteran had mild to moderate conductive loss right ear (AD) 
with low, mid, and high frequency air-borne gaps of 20-40 
decibels (dB).  There was mild to severe mixed loss left ear 
(AS) with low, mid, and high frequency air-borne gaps of 10-
40 dB.  The hearing loss and speech recognition were noted to 
have been stable per previous evaluation results.  July 2002 
notes show there was obvious worsening of hearing, as 
compared to the most recent audiological evaluation.  At an 
August 2002 audiology evaluation, the veteran reported 
decreased hearing both ears (AU) since the last examination 
in July 2001.  He reported greater hearing loss in the left 
ear as opposed to the right ear, and severe communication 
difficulties.  The notes indicate that his bilateral hearing 
loss was sufficient to limit communication in all situations, 
even with the use of hearing instruments.  

The report of a January 2003 VA audiological evaluation 
indicates the veteran's puretone thresholds for the right 
ear, in decibels, were: 30 at 1000 Hz, 40 at 2000 Hz, 30 at 
3000 Hz, and 50 at 4000 Hz.  The puretone threshold average 
was 38.  Puretone thresholds for the left ear, in decibels, 
were: 35 at 1000 Hz, 40 at 2000 Hz, 45 at 3000 Hz, and 65 at 
4000 Hz.  The puretone threshold average was 46.  Speech 
recognition ability was 94 percent in the right ear and 96 
percent in the left ear.  

Table VI provides that a puretone threshold average of 38 and 
speech discrimination of 94 percent, in the right ear, result 
in level I hearing for that ear.  A puretone threshold 
average of 46 and a speech discrimination of 96 percent, in 
the left ear, resulted in level I hearing for that ear.  
Applying these results to the Table VII, level I hearing loss 
in each ear results in a 0 percent evaluation.

The report of the August 2004 VA audiological evaluation 
reflects the veteran's puretone thresholds for the right ear, 
in decibels, were: 30 at 1000 Hz, 35 at 2000 Hz, 50 at 3000 
Hz, and 60 at 4000 Hz.  The puretone threshold average was 
44.  Puretone thresholds for the left ear, in decibels, were: 
30 at 1000 Hz, 45 at 2000 Hz, 50 at 3000 Hz, and 70 at 4000 
Hz.  The puretone threshold average was 49.  Speech 
recognition ability was 98 percent in the right ear and 96 
percent in the left ear.  

Applying the above results to Table VI, a puretone threshold 
average of 44 and speech discrimination of 98 percent, in the 
right ear, equate to level I hearing for that ear.  A 
puretone threshold average of 49 and speech discrimination of 
96 percent, in the left ear, equate to level I hearing for 
that ear.  Applying these results to Table VII, results in a 
0 percent evaluation.

The report of a November 2006 VA audiological evaluation 
indicated the veteran's puretone thresholds for the right 
ear, in decibels, were: 50 at 1000 Hz, 30 at 2000 Hz, 50 at 
3000 Hz, and 65 at 4000 Hz.  The puretone threshold average 
was 48.75 (49).  Puretone thresholds for the left ear, in 
decibels, were: 45 at 1000 Hz, 45 at 2000 Hz, 50 at 3000 Hz, 
and 75 at 4000 Hz.  The puretone threshold average was 53.75 
(54). Speech recognition ability was 96 percent bilaterally.

Applying the above results to the Table VI chart, a puretone 
threshold average of 49 and a speech discrimination of 98 
percent, in the right ear, resulted in level I hearing for 
that ear.  A puretone threshold average of 54 and a speech 
discrimination of 96 percent, in the left ear, resulted in 
level I hearing for that ear.  Applying these results to the 
Table VII chart (with neither ear being the "poorer" ear), 
a level I for the right ear, combined with a level I for the 
left ear, resulted in a 0 percent compensation evaluation.

Based on the cumulative audiological evaluations, prior to 
November 15, 2007, there is no evidence that the veteran's 
bilateral hearing loss approximated the criteria for a 
compensable evaluation.  

There are two examinations showing the severity of hearing 
loss during the period beginning November 15, 2007.  Reports 
from November and December 2007 VA audiological evaluations 
show that the veteran's puretone thresholds for the right 
ear, in decibels, were: 45 at 1000 Hz, 50 at 2000 Hz, 55 at 
3000 Hz, and 80 at 4000 Hz.  The puretone threshold average 
was 57.5 (60).  Puretone thresholds for the left ear, in 
decibels, were 65 at 1000 Hz, 85 at 2000 Hz, 90 at 3000 Hz, 
and 95 at 4000 Hz.  The puretone threshold average was 83.75 
(84).  Speech recognition ability was 86 percent in the right 
ear and 88 percent in the left ear.   

Applying the above results to Table VI, a puretone threshold 
average of 60 and a speech discrimination of 86 percent, in 
the right ear, result in level III hearing loss for that ear.  
A puretone threshold average of 84 and a speech 
discrimination of 88 percent, in the left ear, result in 
level IV hearing loss for that ear.  Applying these results 
to Table VII, level III hearing loss for the right ear, 
combined with level IV hearing loss for the left ear, result 
in a 10 percent evaluation.

The provisions of 38 C.F.R. § 4.86 provide an alternative 
means of rating hearing loss if there is evidence of 
exceptional patterns of hearing impairment.  Specifically, 
when the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Applying the above results (which represent 
exceptional patterns of hearing impairment) to the Table VIA 
chart, a puretone threshold average of 60 in the right ear, 
will result in level IV hearing for that ear.  A puretone 
threshold average of 84 in the left ear will result in level 
VIII hearing for that ear.  Applying these results to Table 
VI, results in a 20 percent evaluation.

The Board does not discount the difficulties that the veteran 
has with his auditory acuity.  However, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  Based on the audiology studies of record, prior 
to November 15, 2007, the criteria for a rating in excess of 
10 percent for bilateral hearing loss disability have not 
been met.  For the period beginning November 15, 2007, the 
criteria for a rating in excess of 20 percent for bilateral 
hearing loss disability have also not been met.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The veteran's disability is manifested, according to VA 
examiners by difficulty communicating.  This symptom is 
contemplated by the rating schedule which is based on the 
ability to understand spoken words and hearing acuity at 
various decibel levels.  The rating schedule, thus, 
contemplates the veteran's disability and referral for 
consideration of an extraschedular rating is not warranted.


ORDER

Prior to November 15, 2007, a disability rating in excess of 
10 percent, for bilateral hearing loss, is denied.

Beginning November 15, 2007, a disability rating in excess of 
20 percent, for bilateral hearing loss, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


